     Case 1:19-cv-07777-GBD Document 127 Filed 12/06/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                         Plaintiffs,

                  v.                               No. 19-07993 (GBD)

  KENNETH CUCCINELLI, et al.,
                Defendants.


  STATE OF NEW YORK, et al.

                         Plaintiffs,

          v.                                      No. 19-cv-07777 (GBD)

  U.S. DEPARTMENT OF HOMELAND
        SECURITY, et al.

                         Defendants.


 NOTICE OF U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT ORDER
      ON MOTION FOR A STAY OF PRELIMINARY INJUNCTIONS

       Attached hereto is an Order from the U.S. Court of Appeals for the Ninth Circuit

staying the preliminary injunctions issued by the U.S. District Courts for the Northern

District of California and Eastern District of Washington against the Department of

Homeland Security final rule Inadmissibility on Public Charge Grounds. The Ninth

Circuit’s Order further supports Defendants’ Motion for Stay Pending Appeal in this

matter. An order from the Second Circuit adopting the Ninth Circuit’s analysis would

certainly impact any further substantive briefing in this case.




                                              1
    Case 1:19-cv-07777-GBD Document 127 Filed 12/06/19 Page 2 of 3



Dated: December 6, 2019           Respectfully submitted,


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  ALEXANDER K. HAAS
                                  Branch Director

                                  /s/ Joshua M. Kolsky
                                  JOSHUA M. KOLSKY
                                  JASON C. LYNCH
                                  ERIC SOSKIN
                                  KUNTAL CHOLERA
                                  KERI L. BERMAN
                                  Trial Attorneys
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  Washington, D.C. 20530
                                  Tel: (202) 305-7664 / Fax: (202) 616-8460
                                  Email: joshua.kolsky@usdoj.gov

                                  Attorney for Defendants




                                  2
     Case 1:19-cv-07777-GBD Document 127 Filed 12/06/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

I hereby certify that on December 6, 2019, I electronically filed a copy of the foregoing.
Notice of this filing will be sent via email to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s CM/ECF
System.
                                                /s/
                                                JOSHUA M. KOLSKY
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                Washington, D.C. 20530
                                                Tel: (202) 305-7664 / Fax: (202) 616-8460
                                                Email: joshua.m.kolsky@usdoj.gov




                                             3
